Per Curiam.
The' controversy in these cases is one that must be passed upon by a jury.- The questions were clearly presented by the trial court in his charge, and the conduct of the jury was not such as to indicate unfitness or unfairness. We see no reason for taking the opinion of a second jury on the disputed questions. If the contention of the defendants be correct, viz., that there was no case for a jury, that may with propriety be set up on proceedings in error.
The applications for a new trial are denied.